Case: 18-13235   Date Filed: 02/15/2019   Page: 1 of 2


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13235
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:14-cr-00487-JDW-AEP-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

COYWAE MCFARLANE,
a.k.a. Raymond Etabert Codrington,
a.k.a. Kyle McFarland,

                                                           Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (February 15, 2019)

Before MARCUS, MARTIN and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 18-13235     Date Filed: 02/15/2019   Page: 2 of 2


      The Federal Defender’s Office, appointed counsel for Coywae McFarlane in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). McFarlane responded and filed a motion to supplement the record. Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, McFarlane’s convictions and sentences are AFFIRMED, and

McFarlane’s motion to supplement the record is DENIED.




                                         2